Title: From George Washington to William Butler, 12 October 1782
From: Washington, George
To: Butler, William


                  Sir
                     
                     Head Quarters 12th October 1782
                  
                  Your letter of the 19th of August never reached my hands untill yesterday—Colo. Richard Butler’s remaining at Carlisle was owing to the peculiarity of our circumstances, and not to any design of superseding you.  It was imagined when he went from Philada, early in the Spring, that a detatchment of the Recruits might soon have been got in readiness to march to the southward under his command, but that not having been the case, and accounts from the southward having, for a long time past, intimated a determination in the enemy to evacuate that Quarter, the sending down reinforcements was in consequence suspended—Hence Colo. R. Butlers stay at Carlisle became a matter of expediency and while he was there, he could not be commanded by a junior Officer—of This you may rest satisfied, that no part of your conduct has ever merited my disapprobation.
                  The Recruits of the Pennsylvania Line having been ordered upon duty, as a Guard to the Prisoners in the State, I shall consult the secretary at War, whom I expect to see in a few days, upon the necessity of making Carlisle, under present circumstances, any longer the place of general Rendezvous.
                  
               